Herbert, J.,
dissenting. In my view, the judgments in these causes should he affirmed.
The majority inspects the evidence adduced at trial and concludes that it was consistent with a theory of innocence. The majority holds also that, as a matter of law, the evidence introduced by the state was insufficient to convince the average juror of appellants’ guilt. The touchstone of the majority is its opinion that the state failed to introduce direct evidence that appellants did not perform work in exchange for their state payroll checks.
The requirement that direct evidence of a negative be introduced under the facts of this case would seem to render prosecution for this type of crime a practical impossibility.
The Court of Appeals, in unanimous decisions found that the evidence was sufficient to present a jury question against all three appellants. I agree with that interpretation of the record.
The Court of Appeals held further, however, that appellant Fortney was denied a fair trial by being compelled to stand trial with George and Sorgee. I would not disturb this determination. A reasonable characterization of the record permits the conclusion that appellant Fort-ney’s right to a full and fair presentation of her individual defense to the charges against her was prejudiced by the compulsory consolidation of these trials; therefore, the Court of Appeals’ ruling in that respect should be upheld.
O’Neill, C. J., concurs in the foregoing dissenting opinion.